            Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 1 of 29



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

JOSEPH BARRY, Individually and on Behalf of          No.
All Others Similarly Situated,
                                                     CLASS ACTION COMPLAINT
                              Plaintiff,

                       v.                            JURY TRIAL DEMANDED
ABIOMED, INC.; MICHAEL R. MINOGUE; and
TODD A. TRAPP,

                              Defendants.


       Plaintiff Joseph Barry (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding ABIOMED, Inc. (“ABIOMED” or the “Company”),

analysts’ reports and advisories about the Company, and information readily obtainable on the

Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.
              Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 2 of 29



                                   NATURE OF THE ACTION

        1.      This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired ABIOMED securities

between November 1, 2018 and July 31, 2019, both dates inclusive (the “Class Period”), seeking

to recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its

executives.

        2.      ABIOMED was founded in 1981 and is headquartered in Danvers, Massachusetts.

The Company engages in the research, development, and sale of medical devices to assist or

replace the pumping function of the failing heart, and also provides continuum of care to heart-

failure patients.

        3.      ABIOMED offers, among other things, catheters and micro heart pumps under the

Impella brand with integrated motors and sensors for use in interventional cardiology. The

Company sells its products through direct sales and clinical support personnel in the United

States, Canada, Europe, and Asia.

        4.      On November 1, 2018, ABIOMED issued a press release announcing its financial

and operating results for its second quarter of fiscal year 2019 (the “2Q 2019 Press Release”).1

The 2Q 2019 Press Release reported “second quarter fiscal 2019 revenue of $181.8 million, an

increase of 37% compared to revenue of $132.8 million for the same period of fiscal 2018.”

This 37% increase would mark a high-point in ABIOMED’s revenue growth which would then




1
        ABIOMED’s fiscal year ends on March 31.

                                                  2
            Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 3 of 29



decline over the Company’s following three fiscal quarters. The Company also increased its

revenue guidance for the fiscal year.

       5.       On January 31, 2019, ABIOMED issued a press release, announcing

ABIOMED’s financial and operating results for the third quarter of fiscal year 2019 (the “3Q

2019 Press Release”). The 3Q 2019 Press Release reported “third quarter fiscal 2019 revenue of

$200.6 million, an increase of 30% compared to revenue of $154.0 million for the same period of

fiscal 2018.”

       6.       Then, on May 2, 2019, Defendants issued a press release announcing

ABIOMED’s financial and operating results for its fourth quarter and full fiscal year 2019 (the

“4Q/FY 2019 Press Release”). The 4Q/FY 2019 Press Release reported “fourth quarter fiscal

2019 revenue of $207.1 million, an increase of 19% compared to revenue of $174.4 million for

the same period of fiscal 2018.” Despite yet another decrease in revenue growth from the prior

quarter, Defendants continued to assure investors that the Company had a plan of action to

remediate the negative trend in its financial results moving forward. Based on the Company’s

corrective action plan, ABIOMED provided fiscal year 2020 guidance for total revenues to be in

the range of $900 million to $945 million, an increase of 17% to 23% over the prior year, and

GAAP operating margin to be in the range of 29% to 31%.

       7.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i)

ABIOMED’s revenue growth was in decline; (ii) the Company did not have a sufficient plan in

place to stem its declining revenue growth; (iii) the Company was unlikely to restore its revenue

growth over the next several fiscal quarters; (iv) consequently, ABIOMED was reasonably likely

                                               3
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 4 of 29



to revise its full-year 2020 guidance in a way that would fall short of the Company’s projections

and market expectations; and (v) as a result, the Company’s public statements were materially

false and misleading at all relevant times.

       8.      On August 1, 2019, pre-market, Defendants issued a press release announcing

ABIOMED’s financial and operating results for the first quarter of fiscal year 2020 (the “1Q

2020 Press Release”). Among other results, the 1Q 2020 Press Release disclosed ABIOMED’s

third consecutive quarter of slowing revenue growth, reporting “first quarter fiscal 2020 revenue

of $207.7 million, an increase of 15.4% compared to revenue of $180.0 million for the same

period of fiscal 2019.” This represented a significant decrease in revenue growth from 2Q 2019.

Commenting on the Company’s surprising financial result disappointment, the Company’s

Chairman, President and CEO, Defendant Michael R. Minogue (“Minogue”), revealed that the

Company’s “new training programs, organizational changes in distribution, and [] external

initiatives. . . will require time to drive more growth in the future.”

       9.      The Company also slashed its previously issued full-year 2020 guidance from

total revenues in the range of $900-945 million to total revenues in the range of $885-925

million, which fell roughly $22 million short of market expectations.

       10.     Following the Company’s disclosure of its 1Q 2020 financial performance and

revised guidance, Investor’s Business Daily published an article raising concern with Defendant

Minogue’s prior public statements, titled: “This Medtech’s CEO Promised To ‘Correct The

Course’ – That Didn’t Happen.”

       11.     On this news, ABIOMED’s stock price fell $73.69 per share, or 26.45%, to close

at $204.87 per share on August 1, 2019.



                                                   4
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 5 of 29



       12.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE

       13.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

       14.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and Section 27 of the Exchange Act.

       15.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. §78aa) and 28 U.S.C. §1391(b). ABIOMED securities trade on the NASDAQ

Stock Market (“NASDAQ”) located within this Judicial District.

       16.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

                                           PARTIES

       17.     Plaintiff, as set forth in the attached Certification, acquired ABIOMED securities

at artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       18.     ABIOMED is a Delaware corporation with its principal executive offices located

at 22 Cherry Hill Drive, Danvers, Massachusetts 01923. ABIOMED securities trade in an

efficient market on the NASDAQ under the ticker symbol “ABMD.”

                                                5
              Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 6 of 29



        19.     Defendant Minogue has served as ABIOMED’s Chairman, President and Chief

Executive Officer at all relevant times.

        20.     Defendant Todd A. Trapp (“Trapp”) has served as ABIOMED’s Vice President

and Chief Financial Officer at all relevant times.

        21.     Defendants Minogue and Trapp are sometimes referred to herein as the

“Individual Defendants.”

        22.     The Individual Defendants possessed the power and authority to control the

contents of ABIOMED’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of ABIOMED’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with ABIOMED, and their access to material information available to them but not to the public,

the Individual Defendants knew that the adverse facts specified herein had not been disclosed to,

and were being concealed from, the public, and that the positive representations being made were

then materially false and misleading.       The Individual Defendants are liable for the false

statements and omissions pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

                                           Background

        23.     ABIOMED was founded in 1981 and is headquartered in Danvers, Massachusetts.

The Company engages in the research, development, and sale of medical devices to assist or

replace the pumping function of the failing heart, and also provides continuum of care to heart-

failure patients.



                                                 6
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 7 of 29



       24.     ABIOMED offers, among other things, catheters and micro heart pumps under the

Impella brand with integrated motors and sensors for use in interventional cardiology. The

Company sells its products through direct sales and clinical support personnel in the United

States, Canada, Europe, and Asia.

        Materially False and Misleading Statements Issued During the Class Period

       25.     The Class Period begins on November 1, 2018, when ABIOMED issued a press

release announcing its financial and operating results for its second quarter of fiscal year 2019.

The 2Q 2019 Press Release reported “second quarter fiscal 2019 revenue of $181.8 million, an

increase of 37% compared to revenue of $132.8 million for the same period of fiscal 2018.”

This 37% increase would mark a high-point in ABIOMED’s revenue growth which would then

decline over the Company’s following three fiscal quarters.

       26.     The 2Q 2019 Press Release touted “[r]ecord [r]evenue” in the title and Defendant

Minogue was quoted as saying, “We are executing our plan for sustainable growth while helping

to improve patient outcomes focused on native heart recovery.”

       27.     In the 2Q 2019 Press Release, the Company announced that it was increasing its

financial guidance for fiscal year 2019:

       The Company is again increasing the low end of its fiscal year 2019 revenue
       guidance to $765 million to $770 million (up 29% to 30%) over the prior fiscal
       year. This compares to the post fiscal first quarter guidance of $755 million to
       $770 million (up 27% to 30%) and the Company’s initial forecast of $740 million
       to $770 million (up 25% to 30%) from the prior year. The Company is
       maintaining its fiscal year 2019 guidance for GAAP operating margin in the range
       of 28% to 30%.

       28.     The same day, the Company held a conference call with investors and analysts

(the “November 1 Earnings Call”). On that call, Defendant Minogue stated that, “Abiomed is




                                                7
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 8 of 29



positioned for sustainable growth and building the field of heart recovery with disciplined

execution” and “we are executing our plan for sustainable growth[.]”

       29.       On the November 1 Earnings Call, Defendant Minogue also told investors that the

Company was “following our Impella adoption formula of training, data and time” and

“improving training and education[.]”

       30.       On the November 1 Earnings Call, Defendant Trapp told investors:

       Given our execution and a strong first half performance, we are, again, raising the
       low end of our full year revenue guidance by $10 million to a new range of $765
       million to $770 million, up 29% to 30% for the year.

       The previous guidance, post Q1, was $755 million to $770 million, up 27% to
       30% for the year. We expect to see solid growth in the second half[.]

       31.       On the November 1 Earnings Call, Defendant Trapp also told investors the

Company was “well positioned to deliver our plan for 2019 and beyond.”

       32.       On November 6, 2019, Defendants filed ABIOMED’s Quarterly Report on Form

10-Q with the SEC, reporting the Company’s financial and operating results for the quarterly

period ended September 30, 2018 (the “2Q 2019 10-Q”). For the quarter, Defendants reported a

net income of $50.13 million, or $1.09 per diluted share, on revenue of $181.78 million,

compared to a net income of $24.50 million, or $0.54 per diluted share, on revenue of $132.82

million for the same quarter the year prior.

       33.       With regard to ABIOMED’s revenue for the quarter, the 2Q 2019 10-Q stated, in

relevant part:

       Total revenue for the three months ended September 30, 2018 increased by $49.0
       million, or 37%, to $181.8 million from $132.8 million for the three months
       ended September 30, 2017. Total revenue for the six months ended September 30,
       2018 increased $96.5 million, or 36%, to $361.8 million from $265.3 million for
       the six months ended September 30, 2017. The increase in total revenue was
       primarily due to higher Impella product revenue from increased utilization in the

                                                8
              Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 9 of 29



        U.S and Europe and our continued controlled commercial launch of Impella 2.5
        and Impella 5.0 in Japan.

        Impella product revenue for the three months ended September 30, 2018
        increased by $47.9 million, or 38%, to $175.3 million from $127.4 million for the
        three months ended September 30, 2017. Impella product revenue for the six
        months ended September 30, 2018 increased $94.3 million, or 37%, to $348.9
        million from $254.6 million for the six months ended September 30, 2017. Most
        of the increase in Impella product revenue was from increased device sales in the
        U.S., as we focus on increasing utilization of our disposable catheter products
        through continued investment in our field organization and physician training
        programs. Impella product revenue outside of the U.S. also increased primarily
        due to increased utilization in Germany and our continued controlled launch of
        Impella 2.5 and Impella 5.0 in Japan.

        Service and other revenue for the three months ended September 30, 2018
        increased by $1.1 million, or 20%, to $6.5 million from $5.4 million for the three
        months ended September 30, 2017. Service and other revenue for the six months
        ended September 30, 2018 increased $2.1 million, or 20%, to $12.8 million from
        $10.7 million for the six months ended September 30, 2017. The increase in
        service revenue was primarily due to an increase in preventative maintenance
        service contracts. We have expanded the number of Impella AIC consoles at
        many of our existing higher volume customer sites and continue to sell additional
        consoles to new customer sites. We expect growth for service revenue to be
        slower than our Impella product revenue in the future as most of these using sites
        in the U.S. have service contracts that normally have three year terms.

        34.     With regard to ABIOMED’s cost of revenue for the quarter, the 2Q 2019 10-Q

stated, in relevant part:

        Cost of revenue for the three months ended September 30, 2018 increased by $8.2
        million, or 38%, to $29.8 million from $21.6 million for the three months ended
        September 30, 2017. Gross margin was 83.6% for the three months ended
        September 30, 2018 and 83.7% for the three months ended September 30, 2017.

        Cost of revenue for the six months ended September 30, 2018 increased by $17.2
        million, or 40%, to $60.7 million from $43.5 million for the six months ended
        September 30, 2017. Gross margin was 83.2% for the six months ended
        September 30, 2018 and 83.6% for the six months ended September 30, 2017.

        The increase in cost of product revenue was related to higher demand for our
        Impella devices and higher production volume and costs to support growing
        demand for our Impella devices. The small decrease in gross margin for the three
        and six months ended September 30, 2018 was due to higher volume offset by
        increased investment in direct labor and overhead as we expand our
                                                9
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 10 of 29



       manufacturing capacity in our manufacturing facilities in both the U.S. and
       Germany.

       35.     Appended as an exhibit to the 2Q 2019 10-Q were signed certifications pursuant

to the Sarbanes-Oxley Act of 2002 (“SOX”), wherein the Individual Defendants certified that

“[t]he [2Q 2019 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934” and “[t]he information contained in the [2Q 2019 10-Q] fairly

presents, in all material respects, the financial condition and results of operations of the

Company.”

       36.     On January 31, 2019, Defendants issued a press release, pre-market, announcing

ABIOMED’s financial and operating results for the third quarter of fiscal 2019. Despite revenue

growth dropping to an increase of 30% for the quarter, as compared to the 37% increase reported

in the 2Q 2019 Press Release, the 3Q 2019 Press Release touted “[r]ecord [r]evenue” in the title

of the press release, and otherwise reported, in relevant part:

       Abiomed, Inc. . . . a leading provider of breakthrough heart recovery and support
       technologies, today reported third quarter fiscal 2019 revenue of $200.6 million,
       an increase of 30% compared to revenue of $154.0 million for the same period of
       fiscal 2018. Third quarter fiscal 2019 GAAP net income was $44.9 million or
       $0.97 per diluted share, up 235% compared to GAAP net income of $13.4 million
       or $0.29 per diluted share for the same period of fiscal 2018.

       37.     The 3Q 2019 Press Release also quoted Defendant Minogue, who again

championed ABIOMED’s sustainable growth. Specifically, as quoted in the 3Q 2019 Press

Release, Defendant Minogue stated, in relevant part:

       We are proud of our 100,000th patient milestone and we will continue to grow the
       field of heart recovery and improve patient outcomes by partnering with our
       customers to use real-world data to identify and validate best practices and
       protocols. . . . We remain focused on disciplined execution and sustainable
       growth so that even more patients around the world can benefit from heart
       recovery.



                                                 10
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 11 of 29



       38.       On February 5, 2019, Defendants filed ABIOMED’s Quarterly Report on Form

10-Q with the SEC, reporting the Company’s financial and operating results for the quarterly

period ended December 31, 2018 (the “3Q 2019 10-Q”). For the quarter, Defendants reported a

net income of $44.86 million, or $0.97 per diluted share, on revenue of $200.56 million,

compared to a net income of $13.45 million, or $0.29 per diluted share, on revenue of $154.02

million for the same quarter the year prior.

       39.       With regard to ABIOMED’s revenue for the quarter, the 3Q 2019 10-Q stated, in

relevant part:

       Total revenue for the three months ended December 31, 2018 increased by $46.6
       million, or 30%, to $200.6 million from $154.0 million for the three months
       ended December 31, 2017. Total revenue for the nine months ended December
       31, 2018 increased $143.1 million, or 34%, to $562.4 million from $419.3 million
       for the nine months ended December 31, 2017. The increase in total revenue was
       primarily due to higher Impella product revenue from increased utilization in the
       U.S and Europe and our continued controlled commercial launch of Impella 2.5
       and Impella 5.0 in Japan.

       Impella product revenue for the three months ended December 31, 2018 increased
       by $45.3 million, or 31%, to $193.3 million from $148.0 million for the three
       months ended December 31, 2017. Impella product revenue for the nine months
       ended December 31, 2018 increased $139.6 million, or 35%, to $542.2 million
       from $402.6 million for the nine months ended December 31, 2017. Most of the
       increase in Impella product revenue was from increased device sales in the U.S.,
       as we focus on increasing utilization of our disposable catheter products through
       continued investment in our field organization and physician training programs.
       Impella product revenue outside of the U.S. also increased primarily due to
       increased utilization in Germany and our continued controlled launch of Impella
       2.5 and Impella 5.0 in Japan.

       Service and other revenue for the three months ended December 31, 2018
       increased by $1.3 million, or 22%, to $7.3 million from $6.0 million for the three
       months ended December 31, 2017. Service and other revenue for the nine months
       ended December 31, 2018 increased $3.5 million, or 21%, to $20.2 million from
       $16.7 million for the nine months ended December 31, 2017. The increase in
       service and other revenue was primarily due to an increase in preventative
       maintenance service contracts. We have expanded the number of Impella AIC
       consoles at many of our existing higher volume customer sites and continue to
       sell additional consoles to new customer sites. We expect growth for service and
                                               11
              Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 12 of 29



        other revenue to be slower than our Impella product revenue in the future as most
        of these using sites in the U.S. have service contracts with three year terms.

        40.     With regard to ABIOMED’s cost of revenue for the quarter, the 3Q 2019 10-Q

stated, in relevant part:

        Cost of revenue for the three months ended December 31, 2018 increased by $9.0
        million, or 36%, to $34.0 million from $25.0 million for the three months ended
        December 31, 2017. Gross margin was 83.0% for the three months ended
        December 31, 2018 and 83.8% for the three months ended December 31, 2017.

        Cost of revenue for the nine months ended December 31, 2018 increased by $26.2
        million, or 38%, to $94.7 million from $68.5 million for the nine months ended
        December 31, 2017. Gross margin was 83.2% for the nine months ended
        December 31, 2018 and 83.7% for the nine months ended December 31, 2017.

        The increase in cost of product revenue was related to higher demand for our
        Impella devices and higher production volume and costs to support growing
        demand for our Impella devices. The decrease in gross margin for the three and
        nine months ended December 31, 2018 was due to higher volume offset by
        increased investment in direct labor and overhead as we expand our
        manufacturing capacity to support expected growth in our Impella business.

        41.     Appended as an exhibit to the 3Q 2019 10-Q were signed certifications pursuant

to SOX, wherein the Individual Defendants certified that “[t]he [3Q 2019 10-Q] fully complies

with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934” and

“[t]he information contained in the [3Q 2019 10-Q] fairly presents, in all material respects, the

financial condition and results of operations of the Company.”

        42.     On May 2, 2019, Defendants issued a press release announcing ABIOMED’s

financial and operating results for the fourth quarter and full year 2019.       With regard to

ABIOMED’s revenue for those periods, the 4Q/FY 2019 Press Release stated, in relevant part:

        Abiomed, Inc. . . . a leading provider of breakthrough heart recovery and support
        technologies, today reported fourth quarter fiscal 2019 revenue of $207.1 million,
        an increase of 19% compared to revenue of $174.4 million for the same period of
        fiscal 2018. For fiscal year 2019, total revenue was $769.4 million, up 30%
        compared to revenue of $593.7 million, and operating income was $224.8 million,
        up 43% compared to operating income of $157.1 million in fiscal year 2018.

                                               12
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 13 of 29



       43.     The 4Q/FY 2019 Press Release also quoted Defendant Minogue, who

acknowledged ABIOMED’s disappointing fourth quarter results, but nonetheless touted the

Company’s long-term outlook and plan of action to “correct the course.” Specifically, as quoted

in the 4Q/FY 2019 Press Release, Defendant Minogue stated, in relevant part:

       Q4 did not meet our expectations. I take full responsibility for our disappointing
       performance given a soft March, and we have already initiated a plan of action
       to correct the course. However, Abiomed had a solid year with 30% growth and
       improvement in margins. Most importantly, Abiomed’s clinical support, training,
       and education helped improve patient outcomes in both high-risk PCI and
       cardiogenic shock. Multiple publications continue to validate the benefits of
       Impella supported PCI and Impella best practices to help improve survival in
       cardiogenic shock. . . . I am confident in our innovation and business today as
       well as long-term outlook for Abiomed. We are creating the new Field of Heart
       Recovery.

(Emphasis added.)

       44.     With regard to ABIOMED’s full year 2020 outlook, the 4Q/FY 2019 Press

Release stated, in relevant part:

       FISCAL YEAR 2020 OUTLOOK

       The company is giving its fiscal year 2020 guidance for total revenues to be in the
       range of $900 million to $945 million, an increase of 17% to 23% over the prior
       year. The company is also giving its fiscal year 2020 guidance for GAAP
       operating margin to be in the range of 29% to 31%. The company plans to give
       another formal forecast for the fiscal year on the next earnings call.

       45.     The Company also held a conference call with investors and analysts on May 2,

2019 (the “May 2 Earnings Call”). On the May 2 Earnings Call, Defendant Minogue iterated the

Company’s “plan of action . . . to correct the course”, stating in relevant part:

       Thank you, Ingrid, and good morning, everyone. By now you’ve seen our press
       release, and I want to begin by recognizing that our performance in Q4 did not
       meet our expectations. I take full responsibility for our disappointing
       performance given a soft March. And I will discuss momentarily the changes
       and plan of action we have already initiated to correct the course.



                                                 13
    Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 14 of 29



In the quarter, we generated $207 million in revenue, up 19%. We had
anticipated a tough comparison given the 40% growth in the prior year period, but
our results were short of our goal of 25% growth or $218 million. Operating
margins for Q4 were strong and expanded to 31.6%.

For the full fiscal year, revenue of $769 million increased 30% versus the fiscal
year 2018. Additionally, operating margins increased to 29.2%. In fiscal ‘19, we
remain one of the fastest-growing GAAP profitable medical device companies.
Abiomed has a long and proven track record of execution, posting over 20% in
organic revenue growth for 18 consecutive quarters or 4.5 years while
significantly expanding full year operating margins from 12.5% to 29.2%. During
this time, we also invested nearly $1 billion in innovation, clinical research and
distribution. We remain confident in our business and our short to long-term
outlook. We’re confirming that our investment thesis remains fully intact.

For today’s call, I will cover 3 topics: first, I will discuss the Q4 lessons learned
and the actions already taken for Q1. . .

                                  *      *       *
So first, on Q4. It is important to note that our business typically sees significant
sequential performance in Q4. Unfortunately, this is – did not occur because of
the slower growth in March in patient utilization. We believe this occurred as a
result of customer confusion stemming from the February 4 FDA letter to health
care providers from the FDA coupled with our response to prioritize Impella RP
and shock, which unintentionally distracted our focus away from Protected PCI
execution. Unfortunately, this FDA letter to health care providers was
misinterpreted by some media outlets and health care providers who inaccurately
reported that Impella RP, or Impella, was being recalled or had overall safety
issues that were being reviewed by the FDA. This was clearly not the case, which
we clarified in our ACC press release, March 18.

We believe this noise negatively impacted our elective high-risk PCI patients in
the cath Lab specifically in March. We also believe competitive companies likely
capitalized on the confusion with our customers. Additionally, contracted survey
companies called our customers to inform them of the FDA letter and questioned
if they would reduce using Impella until final resolution. However, our internal
shift in focus did likely yield improved clinical outcomes for Impella RP patients
and resulted in a record quarterly revenue for Impella RP. There are other
miscellaneous items that may have had an impact in the quarter, but generally,
they fall into 2 categories: external noise or internal focus.

We have already made the following changes to address the March
performance. The Impella RP post-approval study was presented and press
released at the ACC meeting on March 18. The FDA now differentiates patients
in the Recover Right protocol from salvage patients with right ventricular failure
in shock for 48 hours or more. To be clear, the patient’s in the postapproval study
                                         14
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 15 of 29



       that met the FDA criteria for right heart failure had similar outcomes to the FDA
       RP Recover Right Study, which led to the exclusive FDA approval. With the
       postapproval study submitted to the FDA, we anticipate a final closing FDA letter
       to health care physicians to be issued to our customers by the end of our fiscal
       year Q1 that stresses the importance of early identification of right ventricular
       cardiogenic shock and reinforces our safe and effective approval for Impella RP.
       Additionally, we have taken the following steps, which we believe will eliminate
       noise and highlight the clinical benefits of Impella for both interventional
       cardiologist and the heart failure community, which includes heart surgeons. We
       capitalized on the timing of our annual Abiomed Field Meeting with 3 days of
       training, with over 400 employees and on all the new publications for high-risk
       PCI and shock. This meeting was last week.

       We also highlighted our last two press release – press releases on both high-risk
       PCI and cardiogenic shock. We have created 2 new U.S. regions for our core
       business, increasing the number of territories and account managers allowing us
       to go deeper with interventional cardiologist. We added 4 new MDs to our
       medical office to expand our training and education programs in headquarters at
       our Heart Recovery Institute and regionally in the field, and we also expanded our
       distribution channel focused on the heart team, including heart surgeons, to
       maintain our momentum on Impella 5.0 and Impella RP and prepare for future
       Impella 5.5 launch. We believe these actions we have taken will help reduce the
       noise. However, it will likely require at least a quarter of execution to eliminate
       all confusion on the Impella platform.

       For this reason, we are disclosing today that our U.S. April growth rate showed
       improvement over March, but it is not yet where we want it to be. We will rise
       up. We have more work to do to educate our customers on improving outcomes
       and recent publications. And we will leverage the final pending FDA
       confirmation letter. Our business is based on the integrity of our products, the
       relationships we have with hospitals and physicians and our reputation. When
       there is confusion in the market about the safety of our products, it takes time
       and effort to get back on track.

(Emphasis added.)

       46.     On May 23, 2019, Defendants filed ABIOMED’s Annual Report on Form 10-K

with the SEC, reporting the Company’s financial and operating results for the fiscal year ended

March 31, 2019 (the “2019 10-K”). For the fiscal year 2019, Defendants reported a net income

of $259.02 million, or $5.61 per diluted share, on revenue of $769.43 million, compared to a net




                                               15
              Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 16 of 29



income of $112.17 million, or $2.45 per diluted share, on revenue of $593.75 million for fiscal

year 2018.

        47.      With regard to ABIOMED’s revenue for the year, the 2019 10-K stated, in

relevant part:

        Total revenue for fiscal 2019 increased $175.7 million, or 30%, to $769.4 million
        from $593.7 million for fiscal 2018. Impella product revenue for fiscal 2019
        increased by $170.8 million, or 30%, to $741.7 million from $570.9 million for
        fiscal 2018. Most of the increase in Impella product revenue was from increased
        device sales in the U.S., as we focus on increasing utilization of our disposable
        catheter products through continued investment in our field organization and
        physician training programs. Impella product revenue outside of the U.S. also
        increased primarily due to higher utilization in Germany and our controlled
        launch of Impella 2.5 and Impella 5.0 in Japan.

        Service and other revenue for fiscal 2019 increased by $4.8 million, or 21%, to
        $27.7 million from $22.9 million for fiscal 2018. The increase in service and
        other revenue was primarily due to an increase in preventative maintenance
        service contracts. We expect growth for service and other revenue to be slower
        than our Impella product revenue in the near future as most of our U.S. customers
        have service contracts with three-year terms.

        48.      With regard to ABIOMED’s cost of revenue for the quarter, the 2019 10-K stated,

in relevant part:

        Cost of revenue for fiscal 2019 increased by $31.0 million, or 31%, to $129.6
        million from $98.6 million for fiscal 2018. Gross margin was 83% for each of
        fiscal 2019 and fiscal 2018. The increase in cost of product revenue was related
        to higher demand for our Impella devices and higher production volume and costs
        to support growing demand for our Impella devices. There was a minimal
        difference in gross margin as the increased investment in manufacturing capacity
        was at a pace consistent with our revenue growth.

        49.      The 2019 10-K also contained merely generic, boilerplate representations

concerning ABIOMED’s revenue risk.          For example, the 2019 10-K blithely noted that,

depending on the Company’s ability to expand into new hospital cardiac centers, the Company

could possibly incur long sales and training cycles, which in turn, might cause the Company’s



                                                16
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 17 of 29



revenues and operating results to vary significantly from quarter to quarter. Specifically, the

2019 10-K stated, in relevant part:

       Expansion into hospital cardiac centers that have not historically used our
       products may incur long sales and training cycles that may cause our revenues
       and operating results to vary significantly from quarter to quarter.

       Our products have lengthy sales cycles and we may incur substantial sales and
       marketing expenses and expend significant effort without making a sale. We sell
       primarily to hospitals that often have administrative requirements to introduce
       and expand a new technology, such as Impella devices, at their sites. Even after
       making the decision to purchase our Impella devices, our customers often deploy
       our products slowly or infrequently. In addition, cardiac centers of hospitals that
       buy the majority of our products are usually led by cardiac surgeons who are
       heavily recruited by competing hospitals. When one of these cardiac surgeons
       moves to a new hospital, we sometimes experience a significant reduction in
       purchases by the hospital from which the physician has departed while it replaces
       the lead physician supporting our Impella devices. As a result, our revenues and
       operating results may vary significantly from quarter to quarter. In addition,
       product purchases often lag behind initial expressions of interest in our product
       by new centers due to training and education regarding the use of the products.
       Hospitals also need to perform internal administrative requirements prior to the
       initial implant procedures.

(Emphasis in original.)

       50.     Appended as an exhibit to the 2019 10-K were signed SOX certifications wherein

the Individual Defendants certified that “[t]he [2019 10-K] fully complies with the requirements

of Section 13(a) or 15(d) of the Securities Exchange Act of 1934” and “[t]he information

contained in the [2019 10-K] fairly presents, in all material respects, the financial condition and

results of operations of the Company.”

       51.     The statements referenced in ¶¶25-49 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational, and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) ABIOMED’s revenue growth was in decline; (ii) the Company did not have a sufficient plan
                                                17
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 18 of 29



in place to stem its declining revenue growth; (iii) the Company was unlikely to restore its

revenue growth over the next several fiscal quarters; (iv) consequently, ABIOMED was

reasonably likely to revise its full-year 2020 guidance in a way that would fall short of the

Company’s prior projections and market expectations; and (v) as a result, the Company’s public

statements were materially false and misleading at all relevant times.

                                  The Truth Begins to Emerge

       52.       On August 1, 2019, pre-market, Defendants issued a press release announcing

ABIOMED’s financial and operating results for the first quarter of fiscal year 2020. Among

other results, the 1Q 2020 Press Release disclosed ABIOMED’s third consecutive quarter of

slowing revenue growth, reporting “first quarter fiscal 2020 revenue of $207.7 million, an

increase of 15.4% compared to revenue of $180.0 million for the same period of fiscal 2019.”

This represented a decrease in revenue growth of over 58% compared to the 37% increase in

revenue reported in the 2Q 2019 Press Release – i.e., first quarter 2020’s revenue growth of

15.4% (compared to first quarter 2019) represented a decrease of over 58% from second quarter

2019’s revenue growth of 37% (compared to second quarter 2018), and a decrease of nearly 50%

from third quarter 2019’s revenue growth of 30% (compared to third quarter 2018).           The

Company also slashed its previously issued full-year 2020 guidance from total revenues in the

range of $900-945 million to total revenues in the range of $885-925 million, which fell roughly

$22 million short of market expectations. Specifically, the 1Q 2020 Press Release stated, in

relevant part:

       Abiomed, Inc. . . . a leading provider of breakthrough heart recovery and support
       technologies, today reported first quarter fiscal 2020 revenue of $207.7 million,
       an increase of 15.4% compared to revenue of $180.0 million for the same period
       of fiscal 2019. Operating income was $60.7 million, up 30%, compared to $46.7
       million in the same period of fiscal 2019.

                                                18
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 19 of 29



       “In Q1, we implemented new training programs, organizational changes in
       distribution, and launched external initiatives that will require time to drive more
       growth in the future,” said Abiomed Chairman, President and CEO, Michael R.
       Minogue. “We are confident in our ultimate global adoption because we know
       that our innovation improves clinical outcomes and patient quality of life.”

                                           *    *       *
       FISCAL YEAR 2020 OUTLOOK

       The company is revising its fiscal year 2020 guidance for total revenues to be in
       the range of $885 million to $925 million, an increase of 15% to 20% over the
       prior year. The company is also revising its fiscal year 2020 guidance for GAAP
       operating margin to be in the range of 28% to 30%.

       53.     Following the Company’s disclosure of its 1Q 2020 financial performance and

revised guidance, Investor’s Business Daily published an article raising concern with Defendant

Minogue’s prior public statements, titled: “This Medtech’s CEO Promised To ‘Correct The

Course’ – That Didn’t Happen.”

       54.     On this news, ABIOMED’s stock price fell $73.69 per share, or 26.45%, to close

at $204.87 per share on August 1, 2019.

       55.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                     PLAINTIFF’S CLASS ACTION ALLEGATIONS

       56.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired ABIOMED securities during the Class Period (the “Class”); and were

damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of



                                               19
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 20 of 29



their immediate families and their legal representatives, heirs, successors or assigns, and any

entity in which Defendants have or had a controlling interest.

       57.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, ABIOMED securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by ABIOMED or its transfer agent and may be

notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       58.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       59.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       60.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               •       whether the federal securities laws were violated by Defendants’ acts as
                       alleged herein;

               •       whether statements made by Defendants to the investing public during the
                       Class Period misrepresented material facts about the business, operations
                       and management of ABIOMED;


                                                  20
              Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 21 of 29



                  •      whether the Individual Defendants caused ABIOMED to issue false and
                         misleading financial statements during the Class Period;

                  •      whether Defendants acted knowingly or recklessly in issuing false and
                         misleading financial statements;

                  •      whether the prices of ABIOMED securities during the Class Period were
                         artificially inflated because of the Defendants’ conduct complained of
                         herein; and

                  •      whether the members of the Class have sustained damages and, if so, what
                         is the proper measure of damages.

        61.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        62.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

                  •      Defendants made public misrepresentations or failed to disclose material
                         facts during the Class Period;

                  •      the omissions and misrepresentations were material; ABIOMED securities
                         are traded in an efficient market;

                  •      the Company’s shares were liquid and traded with moderate to heavy
                         volume during the Class Period;

                  •      the Company traded on the NASDAQ and was covered by multiple
                         analysts;

                  •      the misrepresentations and omissions alleged would tend to induce a
                         reasonable investor to misjudge the value of the Company’s securities; and

                  •      Plaintiff and members of the Class purchased, acquired, and/or sold
                         ABIOMED securities between the time the Defendants failed to disclose

                                                   21
              Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 22 of 29



                          or misrepresented material facts and the time the true facts were disclosed,
                          without knowledge of the omitted or misrepresented facts.

        63.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        64.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens v. United

States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in their

Class Period statements in violation of a duty to disclose such information, as detailed above.

                                           COUNT I
               (Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                      Promulgated Thereunder Against All Defendants)

        65.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        66.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. §78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        67.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy, and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices, and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

ABIOMED securities; and (iii) cause Plaintiff and other members of the Class to purchase or
                                                   22
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 23 of 29



otherwise acquire ABIOMED securities and options at artificially inflated prices. In furtherance

of this unlawful scheme, plan, and course of conduct, Defendants, and each of them, took the

actions set forth herein.

       68.     Pursuant to the above plan, scheme, conspiracy, and course of conduct, each of

the Defendants participated directly or indirectly in the preparation and/or issuance of the

quarterly and annual reports, SEC filings, press releases and other statements and documents

described above, including statements made to securities analysts and the media that were

designed to influence the market for ABIOMED securities. Such reports, filings, releases, and

statements were materially false and misleading in that they failed to disclose material adverse

information and misrepresented the truth about ABIOMED’s finances and business prospects.

       69.     By virtue of their positions at ABIOMED, Defendants had actual knowledge of

the materially false and misleading statements and material omissions alleged herein and

intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain

and disclose such facts as would reveal the materially false and misleading nature of the

statements made, although such facts were readily available to Defendants.         Said acts and

omissions of Defendants were committed willfully or with reckless disregard for the truth. In

addition, each Defendant knew or recklessly disregarded that material facts were being

misrepresented or omitted as described above.

       70.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of ABIOMED, the Individual Defendants had knowledge of the details of

ABIOMED’s internal affairs.

                                                23
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 24 of 29



       71.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.     Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

ABIOMED. As officers and/or directors of a publicly held company, the Individual Defendants

had a duty to disseminate timely, accurate, and truthful information with respect to ABIOMED’s

businesses, operations, future financial condition, and future prospects.      As a result of the

dissemination of the aforementioned false and misleading reports, releases, and public

statements, the market price of ABIOMED securities was artificially inflated throughout the

Class Period. In ignorance of the adverse facts concerning ABIOMED’s business and financial

condition which were concealed by Defendants, Plaintiff and the other members of the Class

purchased or otherwise acquired ABIOMED securities at artificially inflated prices and relied

upon the price of the securities, the integrity of the market for the securities, and/or upon

statements disseminated by Defendants, and were damaged thereby.

       72.     During the Class Period, ABIOMED securities were traded on an active and

efficient market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued, or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of ABIOMED securities at prices artificially inflated by Defendants’ wrongful conduct. Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff

and the Class, the true value of ABIOMED securities was substantially lower than the prices paid

by Plaintiff and the other members of the Class. The market price of ABIOMED securities

                                                24
                Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 25 of 29



declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and

Class members.

          73.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          74.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions, and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                          COUNT II
    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

          75.     Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          76.     During the Class Period, the Individual Defendants participated in the operation

and management of ABIOMED, and conducted and participated, directly and indirectly, in the

conduct of ABIOMED’s business affairs. Because of their senior positions, they knew the

adverse non-public information about ABIOMED’s misstatement of income and expenses and

false financial statements.

          77.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to

ABIOMED’s financial condition and results of operations, and to correct promptly any public

statements issued by ABIOMED which had become materially false or misleading.


                                                 25
             Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 26 of 29



       78.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases, and public filings which ABIOMED disseminated in the marketplace during the Class

Period concerning ABIOMED’s results of operations.           Throughout the Class Period, the

Individual Defendants exercised their power and authority to cause ABIOMED to engage in the

wrongful acts complained of herein. The Individual Defendants therefore, were “controlling

persons” of ABIOMED within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated the market

price of ABIOMED securities.

       79.     Each of the Individual Defendants, therefore, acted as a controlling person of

ABIOMED.          By reason of their senior management positions and/or being directors of

ABIOMED, each of the Individual Defendants had the power to direct the actions of, and

exercised the same to cause, ABIOMED to engage in the unlawful acts and conduct complained

of herein. Each of the Individual Defendants exercised control over the general operations of

ABIOMED and possessed the power to control the specific activities which comprise the

primary violations about which Plaintiff and the other members of the Class complain.

       80.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by ABIOMED.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

                                               26
            Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 27 of 29



       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: October 7, 2019                              _s/ Thomas L. Laughlin, IV_________
                                                    THOMAS L. LAUGHLIN
                                                    RHIANA L. SWARTZ
                                                    SCOTT+SCOTT ATTORNEYS LAW LLP
                                                    The Helmsley Building
                                                    230 Park Avenue, 17th Floor
                                                    New York, NY 10169
                                                    Telephone: (212) 223-6444
                                                    Facsimile: (212) 223-6334
                                                    tlaughlin@scott-scott.com
                                                    rswartz@scott-scott.com

                                                    Attorneys for Plaintiff Joseph Barry

                                                    BRIAN SCHALL
                                                    THE SCHALL LAW FIRM
                                                    1880 Century Park East, Suite 404
                                                    Los Angeles, CA 90067
                                                    Telephone: (310) 301-3335
                                                    Facsimile: (310) 388-0192
                                                    brian@schallfirm.com

                                                    Additional Counsel for Plaintiff Joseph Barry




                                                   27
DocuSign Envelope ID: 3196FF45-5E7D-42B3-BFF0-AC39763FA1E3
                          Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 28 of 29



                          CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS

                     I, Joseph Barry, make this declaration pursuant to §27(a)(2) of the Securities Act of 1933

            (“Securities Act”) and/or §21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as

            amended by the Private Securities Litigation Reform Act of 1995.

                     1.      I have reviewed a Complaint against Abiomed, Inc. (“ABMD” or the “Company”)

            and authorize the filing of a comparable complaint on my behalf.

                     2.      I did not purchase or acquire ABMD securities at the direction of plaintiffs’ counsel

            or in order to participate in any private action arising under the Securities or Exchange Acts.

                     3.      I am willing to serve as a representative party on behalf of a class of investors who

            purchased or acquired ABMD securities during the class period, including providing testimony at

            deposition and trial, if necessary. I understand that the Court has the authority to select the most

            adequate lead plaintiff in this action.

                     4.      To the best of my current knowledge, the attached sheet (“Schedule A”) lists all of

            my transactions in ABMD securities during the Class Period, as specified in the Complaint.

                     5.      During the three-year period preceding the date on which this Certification is

            signed, I have not sought to serve as a representative party on behalf of a class under the federal

            securities laws.

                     6.      I agree not to accept any payment for serving as a representative party on behalf of

            the class as set forth in the Complaint, beyond my pro rata share of any recovery, except such

            reasonable costs and expenses directly relating to the representation of the class as ordered or

            approved by the Court.

                     I declare under penalty of perjury that the foregoing is true and correct.
                                              10/4/2019
                     Executed this day of _____________________.

                                                                   _________________________________
                                                                   Joseph Barry
                                         Case 1:19-cv-09258 Document 1 Filed 10/07/19 Page 29 of 29




                        Schedule A
ABIOMED INC                                                 Ticker:   ABMD        Cusip:    003654100
Class Period: 11/01/2018 to 07/31/2019

Joseph Barry                                                         DATE         SHARES       PRICE
                                                          Purchases: 12/21/2018       855      $290.28
                                                                     12/27/2018       157      $303.13
                                                                     12/27/2018       313      $303.03
                                                                     1/02/2019         12      $314.78
                                                                     1/02/2019        320      $315.02
                                                                     4/18/2019        627      $249.71
